DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with on 10/07/2021 and Interview held on 05/19/2022 and 05/24/2022.
Claims 1, 4-6, 11, 15-18, 21-22 and 25-26 are pending while claims 2-3, 7-10, 12-14, 19-20, 23-24 and 27-75 are canceled.
Claims 1, 4-6, 11, 15-18, 21-22 and 25-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Donald A. DiPaula (Reg. No. 58,115) on 05/25/2022.
The Application has been amended as follows:
(Currently Amended) A computing device comprising:
a display screen;
a user input interface;
a network transceiver configured to communicate with a cellular communications network; 
a short-range radio frequency (RF) transceiver configured to communicate with an external short-range RF device;
one or more processors; and
at least one memory device having stored therein: 
at least one electronic credential linked to personal information and an account number of a user, and 
a plurality of applications executable by the one or more processors, the plurality of applications including a wallet application, wherein the wallet application, when executed by the one or more processors, causes the computing device to perform operations comprising:
	receiving a reader key from the external short-range RF device,
locating an electronic credential from the stored at least one electronic credential using the reader key,
communicating wirelessly with a merchant system via at least one of the network transceiver or the short-range RF transceiver,
displaying information regarding one or more transactions with the merchant system on the display screen,
authenticating the user to the wallet application,
initiating a transaction, corresponding to the electronic credential, with the merchant system by transmitting the electronic credential to the merchant system 

receiving a personal identification number (PIN) request from a credential manager (WCM) server,
initiating peer-to-peer session initiation protocol (SIP) communication with the WCM server 

prompting the user to enter a PIN via the display screen,
receiving the PIN from the user,
transmitting information of the PIN to the WCM server for verification,
receiving an approval message from the WCM server after the PIN verification 
terminating the peer-to-peer SIP communication.
- 3	(Canceled).
(Previously Presented) The computing device of claim 1, wherein the at least one memory device includes a secure storage storing the at least one electronic credential.
(Previously Presented) The computing device of claim 1, wherein the at least one electronic credential is downloaded wirelessly from a credential issuing server via a data network and stored in the at least one memory device.
(Previously Presented) The computing device of claim 1, wherein the at least one electronic credential is linked to one or more of data associated with a credit card account, a debit card account, a stored value card account, an automated teller machine card account, a bank account, a payment token card account, a membership card account, a loyalty card account, an access card account, an identification card account, a driver's license, an e-ticket, a pass, a coupon, or a certificate.
-10 (Canceled). 
(Previously Presented) The computing device of claim 1, wherein the electronic credential is stored in the at least one memory device in a format linking to a user's payment account number and includes a same number as a bank identification number (BIN) associated with at least one of a payment card issuer or a payment network.
-14 (Canceled).
(Previously Presented) The computing device of claim 1, wherein the computing device is configured to provide at least one of a tone or a visual message on the display screen to confirm performance of the transaction.
(Previously Presented) The computing device of claim 15, wherein the computing device is further configured to display on the display screen a transaction confirmation confirming performance of the transaction.
(Previously Presented) The computing device of claim 1, wherein the computing device is configured to wirelessly communicate with the merchant system by accessing a data network via at least one of the network transceiver or the short-range RF transceiver.
(Previously Presented) The computing device of claim 17, wherein the computing device is further configured to wirelessly communicate with the merchant system by accessing the Internet as a form of the data network.
-20 (Canceled).
(Previously Presented) The computing device of claim 16, wherein the computing device is further configured to display, on the display screen, information regarding the transaction, information including one or more of a user name, billing information, shipping information, payment information, or the electronic credential.
(Previously Presented) The computing device of claim 1, wherein the computing device is configured to receive from the merchant system a response message indicating one of approval or rejection of the transaction.
-24 (Canceled).
(Previously Presented) The computing device of claim 1, further comprising: 
a near-field communication (NFC) module including an NFC antenna, the NFC module being configured to initiate a transaction with another merchant system by transmitting the at least one electronic credential to an NFC reader of an external electronic device based on the NFC antenna of the computing device being within an RF range of the NFC reader.
(Currently Amended) A method comprising:
storing, by at least one processor of a computing device, in at least one memory device of the computing device, at least one electronic credential linked to personal information and an account number of a user, and a plurality of applications including a wallet application;
communicating wirelessly, by at least one of a network transceiver of the computing device configured to communicate with a cellular communications network or a short-range radio frequency (RF) transceiver configured to communicate with an external short-range RF device, with a merchant system;
displaying, on a display screen of the computing device, information regarding one or more transactions with the merchant system;
receiving, by the at least one processor of the computing device, from the external short-range RF device, a reader key; 
locating, by the at least one processor of the computing device using the wallet application, an electronic credential from the stored at least one electronic credential using the reader key;
authenticating, by the at least one processor of the computing device, the user to the wallet application;
initiating a transaction, corresponding to the at least one electronic credential, with the merchant system by transmitting, by the network transceiver of the computing device using the wallet application, the at least one electronic credential to the merchant system when an authentication is successful;


receiving, by the at least one processor of the computing device, a personal identification number (PIN) request from a wireless credential manager (WCM) server;
initiating, by the at least one processor of the computing device, peer-to-peer session initiation protocol (SIP) communication with the WCM server 

prompting, by the at least one processor of the computing device, the user to enter a PIN via the display screen;
receiving, by the at least one processor of the computing device, the PIN from the user;
transmitting, by the at least one processor of the computing device, information of the PIN to the WCM server 
receiving, by the at least one processor of the computing device, an approval message from the WCM server after the PIN verification 
terminating, by the at least one processor of the computing device, the peer-to-peer SIP communication.
-75. (Canceled).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to a user authentication by a user’s wallet application on the user’s device during selection of a payment method (credential) that is within the wallet application and transmission of the payment method (credential) to a merchant system via a short-range radio frequency (RF) transceiver for a transaction as well as verification of the user by a wireless credential manager (WCM) server after displaying transaction information on the user device and using a personal identification number (PIN) of the user via peer-to-peer session initiation protocol (SIP) communication with the WCM server before completing purchase transaction and approval.
Authenticating a user to a wallet application on the user’s device before selection of a payment method (credential) that is within the wallet application and transmission of the payment method (credential) to a merchant system for a transaction after displaying transactions information on screen of the computing device via short-range radio frequency (RF) with the merchant system (Figs. 5-7, 13-18; Pars. 80-81, 84-89, 95, 102, 104-106, 147, 155-156, 164, 186, 206) is old and well known as evident by prior art of Fernandes et al. (US 2009/0108064).
The closest prior art of Shore (US 2003/0149662) disclose displaying, on a display screen of the computing device, information regarding one or more transactions with the merchant system (Fig. 29; 388, 416, 452, 471); receiving, by the at least one processor of the computing device, from the external short-range RF device, a reader key (specific code) (Fig. 21a; Par. 387); locating, by the at least one processor of the computing device using the wallet application, an electronic credential from the stored at least one electronic credential; authenticating, by the at least one processor of the computing device, the user to the wallet application (Figs. 1, 20; Pars. 120-121, 386-388, 412-414); initiating a transaction, corresponding to the at least one electronic credential, with the merchant system by transmitting, by the network transceiver of the computing device using the wallet application, the at least one electronic credential to the merchant system after authenticating the user to the wallet application (Figs. 1, 29; Pars. 63, 72, 192, 387-388, 462).
An additional analogous prior art that has been considered in prosecuting the instant claims is Nyman et al. (US 2004/0186883) as Nyman disclose peer-to-peer session initiation protocol (SIP) communication with a wireless credential manager (WCM) server (Fig. 2; Pars. 8-16, 41-45).
However, neither Fernandes, Shore nor Nyman teach receiving, by the at least one processor of the computing device, from the external short-range RF device, a reader key; locating, by the at least one processor of the computing device using the wallet application, an electronic credential from the stored at least one electronic credential using the reader key; authenticating, by the at least one processor of the computing device, the user to the wallet application; initiating a transaction, corresponding to the at least one electronic credential, with the merchant system by transmitting, by the network transceiver of the computing device using the wallet application, the at least one electronic credential to the merchant system when an authentication is successful; receiving, by the at least one processor of the computing device, a personal identification number (PIN) request from a wireless credential manager (WCM) server; initiating, by the at least one processor of the computing device, peer-to-peer session initiation protocol (SIP) communication with the WCM server; prompting, by the at least one processor of the computing device, the user to enter a PIN via the display screen; receiving, by the at least one processor of the computing device, the PIN from the user; transmitting, by the at least one processor of the computing device, information of the PIN to the WCM server for verification; terminating, by the at least one processor of the computing device, the peer-to-peer SIP communication.
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, receiving, by the at least one processor of the computing device, from the external short-range RF device, a reader key; locating, by the at least one processor of the computing device using the wallet application, an electronic credential from the stored at least one electronic credential using the reader key; authenticating, by the at least one processor of the computing device, the user to the wallet application; initiating a transaction, corresponding to the at least one electronic credential, with the merchant system by transmitting, by the network transceiver of the computing device using the wallet application, the at least one electronic credential to the merchant system when an authentication is successful; receiving, by the at least one processor of the computing device, a personal identification number (PIN) request from a wireless credential manager (WCM) server; initiating, by the at least one processor of the computing device, peer-to-peer session initiation protocol (SIP) communication with the WCM server; prompting, by the at least one processor of the computing device, the user to enter a PIN via the display screen; receiving, by the at least one processor of the computing device, the PIN from the user; transmitting, by the at least one processor of the computing device, information of the PIN to the WCM server for verification; terminating, by the at least one processor of the computing device, the peer-to-peer SIP communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685       

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685